Citation Nr: 0615444	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2003 
for the award of service connection for bilateral hearing 
loss.

2.  Entitlement to an initial increased evaluation for 
bilateral hearing loss, currently rated as 50 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active service from February 
1956 to February 1959.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In the April 2005 hearing transcript, the veteran raised a 
claim for benefits based on clear and unmistakable error 
(CUE) in a prior final rating decision dated in May 1980.  
This claim is referred to the RO for proper action.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
hearing loss in February 1980, which was denied by the RO in 
May 1980.

2.  The veteran was notified of the May 1980 denial of 
service connection for hearing loss in May 1980, and he did 
not appeal that decision.

3.  A formal claim for entitlement to service connection for 
bilateral hearing loss was received by the RO from the 
veteran on May 19, 2003.  

4.  In an October 2003 rating decision, the RO awarded 
entitlement to service connection for hearing loss and 
assigned a 50 percent disability rating, effective from May 
19, 2003.

5.  The veteran's bilateral hearing loss is manifested by no 
worse than Level "VIII" hearing loss for VA purposes in 
right ear and Level "VIII" hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date prior to 
May 19, 2003 for the award of service connection for hearing 
loss.  38 U.S.C.A. §§ 5110(a), 7105(d) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 3.400(b)(2)(i) (2005).

2.  The schedular criteria for an evaluation in excess of 50 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Effective Date - Service Connection for Bilateral Hearing 
Loss

The veteran filed a claim for service connection for 
bilateral hearing loss in February 1980.  In a May 1980 
rating decision, the RO denied the veteran's claim.  The 
veteran did not appeal this rating decision.  Prior 
unappealed decisions of the RO are final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The record 
reflects that the RO did not receive any subsequent 
correspondence containing an expression by the veteran of an 
intent to pursue a claim for service connection for hearing 
loss until May 19, 2003, when the RO received a claim for 
service connection for bilateral hearing loss in a statement 
from the veteran.  

In an October 2003 rating decision, the RO granted service 
connection for hearing loss due to antibiotic ototoxicity and 
assigned a 50 percent rating under Diagnostic Code 6100, 
effective from May 19, 2003.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  See 38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  See 38 C.F.R. § 3.400 (2005).  If, however, a 
claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation.  See 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board acknowledges the veteran's contention in the April 
2005 hearing transcript that his service medical records 
supported a grant of entitlement to bilateral hearing loss 
disability at the time of initial denial of his service 
connection claim in 1980.  However, a previous determination 
which is final and binding will be accepted as correct in the 
absence of CUE.  See 38 C.F.R. § 3.105(a) (2005).  The Board 
notes that a claim for benefits based on CUE in a prior final 
rating decision dated in May 1980 has been referred to the RO 
for proper action.  

Evidence of record does not show that the veteran filed a 
formal or informal claim for service connection for hearing 
loss after the May 1980 rating decision and prior to the 
formal claim received by the RO on May 19, 2003.  Therefore, 
the veteran's claim for service connection for hearing loss 
was received on May 19, 2003.  

An effective date earlier than May 19, 2003 for the award of 
service connection for bilateral hearing loss is not 
warranted under 38 C.F.R. § 3.400 (2005).  Consequently, 
entitlement to an effective date prior to May 19, 2003 for 
the award of entitlement to service connection for bilateral 
hearing loss is denied.



II.  Increased Initial Evaluation - Bilateral Hearing Loss

In an October 2003 rating decision, the RO granted service 
connection for hearing loss due to antibiotic ototoxicity and 
assigned a 50 percent disability evaluation, effective from 
May 19, 2003.  The veteran has appealed that determination.  
The Board finds that the evidence does not support the 
assignment of increased ratings under any of the pertinent 
rating criteria and does not support assigning different 
percentage disability ratings (a "staged" rating) during the 
time period in question.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Court has specifically noted that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
See 38 C.F.R. §§ 3.159(a); 4.85 (2005).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2005).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; Table 
VI and Table VII (2005).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  


Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (2005).

A September 2003 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
85
85
90
LEFT
40
110
110+
110+

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 84 decibels for the right ear and 93 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 64 % in the right ear 
and 60 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level 
"VIII" for the right ear and Level "VIII" for the left 
ear.  When applied to Table VII, these numeric designations 
translated to a 50 percent evaluation.  In addition, the 
veteran's right ear audio examination report results do apply 
to the criterion of an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86 (2005).  However, 
consideration of 38 C.F.R. § 4.86 does not warrant the 
assignment of an evaluation in excess of 50 percent for the 
veteran's hearing loss disability.

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of an evaluation 
in excess of 50 percent for bilateral hearing loss.  Further, 
in the April 2005 hearing transcript, the veteran indicated 
that he was satisfied with the 50 percent evaluation assigned 
in the October 2003 rating decision.  The Board finds that 
the severity of the veteran's service-connected bilateral 
hearing loss disability does not more nearly approximate 
criteria for more than the 50 percent rating currently 
assigned.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).

III. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's claim for entitlement to service connection for 
hearing loss was received on May 19, 2003.  Thereafter, in an 
October 2003 rating decision the RO granted the veteran's 
claim for service connection for hearing loss and assigned a 
50 percent rating for that disability.  Thereafter, the 
veteran indicated in a notice of disagreement (NOD) that he 
disagreed with the effective date for the assignment of 
service connection for hearing loss.  Further, the issue 
concerning the evaluation of the veteran's hearing loss 
disability was initially raised in a notice of disagreement 
following the assignment of the initial disability 
evaluation.  

VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
instance, the question of higher initial evaluation for the 
veteran's service-connected hearing loss disability was 
raised in an NOD, such that section 7105(d) appeal procedures 
would apply, rather than the section 5103(a) procedures 
concerning claims.

Both before and after the October 2003 rating action was 
promulgated, VA provided section 5103(a) notice to the 
veteran in July 2003 and December 2004 letters and in a July 
2004 statement of the case (SOC).  To the extent that section 
5103(a) notice requirements apply in this case, the Board 
finds that the notice requirements have been satisfied by the 
July 2003 and December 2004 letters from VA as well as the 
July 2004 SOC issued by the RO.  Moreover, to the extent that 
the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 - from which the Court 
drew the fourth element of notification - in the July 2004 
SOC.  Consequently, he was aware of this provision.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the claims were readjudicated in the November 
2004 SOC and November 2004 SSOC.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, entitlement to service connection for hearing 
loss has already been granted by the RO in the October 2003 
rating decision.  Consequently, the claim for service 
connection was substantiated and any defect in the section 
5103(a) notice concerning the elements of that service 
connection claim would be considered harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment notes, 
private treatment records, and VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  The veteran was provided with a VA examination 
to assess his service-connected hearing loss disability.    

Finally, the Board notes that the veteran submitted a waiver 
of agency of original jurisdiction in March 2005, for 
consideration of pertinent evidence added to the record after 
the issuance of the November 2004 SOC and November 2004 SSOC.  
See 38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an effective date prior to May 19, 2003 for 
the award of service connection for bilateral hearing loss is 
denied.

Entitlement to an initial increased evaluation for bilateral 
hearing loss is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


